Citation Nr: 1502024	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-22 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to a compensable disability rating for right forehead scar.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable disability rating for onychomycosis and psoriasis.

5.  Entitlement to an initial disability rating in excess of 10 percent for headaches.

6.  Entitlement to an initial disability rating in excess of 10 percent for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In a February 2008 decision, the RO denied the Veteran's claim for a compensable disability rating for his service-connected right forehead scar and granted him service connection for onychomycosis and psoriasis, assigning an initial noncompensable disability rating.  In an April 2009 rating decision, the RO granted the Veteran service connection for PTSD, assigning an initial 30 percent disability rating.  And in a July 2009 decision, the RO granted the Veteran service connection for hearing loss and headaches, assigning initial 10 percent disability ratings for both disorders, and awarded an increased rating to 10 percent for his service-connected onychomycosis and psoriasis.  

The Veteran, his wife, and his daughter testified before the Board at a hearing at the RO in August 2013.  A transcript of the hearing has been associated with the Veteran's claims file.

The decision below addresses the Veteran's claim of service connection for asbestosis, as well as his claims for entitlement to a compensable disability rating for right forehead scar and an initial disability rating in excess of 30 percent for PTSD.  The remaining claims for increased ratings are addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  At the August 2013 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for asbestosis.

2.  The Veteran's right forehead scar is painful and depressed to palpation but does not otherwise demonstrate any characteristics of disfigurement; the scar is not deep or unstable; and it does not cause any disabling effects or limitation of function. 

3.  For the entirety of the appeal period, the Veteran's PTSD has been manifested by restricted affect, anxiety, nightmares, isolation, impairment with thought process and communication, impaired impulse control, and difficulty establishing and maintaining effective relationships that approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his appeal of the issue of entitlement to service connection for asbestosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a disability rating of 10 percent for right forehead scar have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).

3.  The criteria for an initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for asbestosis.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning the issue of entitlement to service connection for asbestosis.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

II.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.

In this respect, through December 2008, January 2009, June 2009, and July 2009 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the December 2008, January 2009, and July 2009 letters concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the December 2008, January 2009, June 2009, and July 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2008, January 2009, June 2009, and July 2009 notice letters.

In any event, as is the case here regarding the PTSD claim, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  Records from the Veteran's treatment with VA providers have been associated with the claims file.  In addition, the Veteran was provided VA examinations in October 2007 and March 2009; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence; he and his family members have provided written argument in support of his appeal, and he, his wife, and his daughter have testified before the undersigned Veterans Law Judge.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims decided herein that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

III.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has found that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Additionally, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

A.  Right Forehead Scar

Relevant medical evidence of record consists of VA examination conducted in October 2007, as well as the testimony of the Veteran and his family members in written statements and at the August 2013 hearing.  Report of the October 2007 VA examination reflects the examiner's note that the Veteran's forehead displayed a "superficial dimple on the hairline" with a barely visible scar that was not tender or disfiguring.  No limitation of function was noted.  Similarly, in his July 2009 VA Form 9, the Veteran described the scar as a "dent" in his forehead.  At the August 2013 hearing, the Veteran testified that the scar was painful to the touch and that he was unable to wear hats that touched the scar.  His wife confirmed these contentions in her testimony. 

The Board notes that the Veteran's right forehead scar has been evaluated as noncompensably disabling under Diagnostic Code 7800 for scars of the head, face, or  neck.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).  The Board notes as an initial matter that the criteria for rating scars under Diagnostic Codes 7800 through 7805 were changed in September 2008.  73 Fed. Reg. 54,708-12 (Sept. 23, 2008) (effective from October 23, 2008).  In this case, the Board will evaluate the Veteran's scar under both the old and the new criteria.

Under the Diagnostic Codes governing scars prior to September 2008, a 10 percent evaluation is warranted for scars of the head, face, and neck with one characteristic of disfigurement.  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  An 80 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Note 1, following Diagnostic Code 7800, provides that the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6 cm) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  Id.

Prior Diagnostic Code 7803 allowed for a maximum 10 percent rating for unstable superficial scars.  A note following the criteria defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provided for a maximum 10 percent rating for superficial scars that are painful on examination.  According to a note following the Diagnostic Code, a superficial scar is one not associated with underlying soft tissue damage.  Under prior Diagnostic Code 7805, scars are to be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).  (Prior Diagnostic Codes 7801 and 7802 governed scars not of the head, face, or neck, and thus are not applicable here.)

Pursuant to the version of Diagnostic Code 7804 in effect from September 2008, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  Three or four scars that are unstable or painful warrant a 20 percent rating.  Id.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Id.

In this case, the Board notes that the Veteran has credibly described that he experiences pain and tenderness of his right forehead scar that prevents him from wearing a hat that touches the scar.  Thus, a 10 percent rating is warranted under both prior and current Diagnostic Code 7804, governing painful scars.  This is so for the entirety of the claim period.  

The Board does not find, however, that a rating in excess of 10 percent is warranted for the Veteran's right forehead scar at any time during the claim period.  In this connection, the Board notes that the scar has not been found to measure more than 5 inches in length or one-quarter inch in width; it is not adherent to underlying tissue or hypo- or hyper-pigmented; the surface contour of the scar is depressed to palpation, but there is no abnormal skin texture, instability, induration or inflexibility of skin, or missing underlying soft tissue.  Thus, separate ratings are not warranted under prior or current Diagnostic Codes 7800 or 7803.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803 (2008).  Further, there has been no limitation of function of the right forehead area shown; thus, a separate rating under either prior or current Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

B.  PTSD

In the April 2009 rating decision, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).

Relevant medical evidence of record consists of VA examination provided to the Veteran in March 2009, as well as records of ongoing treatment from VA treatment providers and testimony from the Veteran, his wife, and his daughter before the undersigned Veterans Law Judge at a hearing in August 2013. In addition, the Veteran and his family members have submitted written statements in support of his claim for increase.  Report of the March 2009 examination noted that the Veteran was retired from his work as a plumber and had a good relationship with his wife and two adult children.  The examiner noted that the Veteran had been "very valued" in his employment and had never had any conflicts at work.  The Veteran reported experiencing flashbacks once or twice each day, with "triggers" such as loud noises and certain smells.  The Veteran reported that he tried to stay busy as a distraction from the flashbacks, which the examiner noted was "a typical story of a Vietnam Veteran."  The Veteran also reported experiencing nightmares approximately once per week that caused him to wake up sweating and angry, with racing heart, disorientation, and an inability to sleep afterwards.  He stated that his family "knows to stay away from him when he is being awoken from a nightmare."  The Veteran also reported anger outbursts and an exaggerated startle response as well as hypervigilance and difficulty with concentration and focus.  The examiner noted that the Veteran also displayed social avoidance, spending time with his immediate family and two couples but otherwise having few friends.  The Veteran reported no suicidal or homicidal ideation and no delusions or hallucinations.  His mood and affect were found to be slightly constricted.  The examiner found the Veteran to display some impairment with thought process and communication, caused by his difficulties with concentration and focus.  The examiner also noted some impaired impulse control, in the form of anger outbursts, and "significant insomnia."  The examiner also found the Veteran to display some difficulty in social and occupational functioning.  The examiner assigned a diagnosis of PTSD with a Global Assessment of Functioning (GAF) score of 65, finding his overall symptomatology to be "mild."

Records from the Veteran's treatment with VA providers reflect that he was seen on several occasions in 2009 for treatment of PTSD.  At a March 2009 intake visit, the Veteran reported recurrent nightmares and night sweats and stated that he "reacts to any noise that he hears" that reminds him of Vietnam.  The Veteran's wife also reported at that time that the Veteran was easily frustrated and irritated and was often anxious.  He was noted to display "minimal socialization skills" but to have a good family support system.  Mental status examination was normal, with a sad mood but normal range of affect noted.  The Veteran was found to have normal insight and judgment, with fair impulse control.  The treatment provider diagnosed the Veteran with anxiety disorder and depressive disorder and assigned a GAF sore of 70.  The Veteran was prescribed medication, which was noted at a June 2009 telephone consult to be improving his symptoms of anxiety and anger but to be causing side effects.  At a July 2009 follow-up visit, the Veteran reported having stopped medications due to side effects and stated that he continued to experience anxiety, anger, insomnia, and an inability to relax.  He also reported ongoing nightmares.  

The Veteran and his family members have submitted written statements in support of his claim and testified before the Board.  In statements submitted in February 2009, the Veteran stated that he experienced frequent nightmares and night sweats that caused him to be "combative" upon awakening.  The Veteran also reported that he was easily angered and startled and was often anxious.  Similarly, the Veteran's wife and children submitted statements in May 2008 in which each family member referenced the Veteran's exaggerated startle response.  The Veteran's daughter stated that she was aware of the Veteran's frequent nightmares, and his wife stated that the Veteran was often anxious or angry and kept his feelings "bottled up."  In addition, the Veteran's wife and daughter testified at the August 2013 hearing; at that time, his wife stated that she often had to calm the Veteran down when he woke up from nightmares and that his entire family had learned to be careful around him due to his easy anger and startle responses.  The Veteran' daughter similarly testified to the Veteran's exaggerated startle response, noting that she and her children had learned not to have balloons or other items near him that could pop or otherwise create an unexpected loud noise.

In light of the findings of the Veteran's VA treatment providers and VA examiners, as well as the statements of the Veteran and his family members, the Board finds that, for the entirety of the appeal, the Veteran's service-connected PTSD more nearly approximates a 50 percent rating based on occupational and social impairment with reduced reliability and productivity due to restricted affect, anxiety, nightmares, isolation, impairment with thought process and communication, impaired impulse control, and difficulty establishing and maintaining effective relationships.  See Mauerhan, 16 Vet. App. 436.  In so concluding, the Board finds particularly persuasive the Veteran's ongoing difficulty with focus and concentration, as well as nightmares, irritability and anger outbursts, isolation, and difficulty in establishing and maintaining effective relationships as credibly reported by the Veteran and his family members and recorded by the March 2009 VA examiner.

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that the Veteran's PTSD has been manifested by symptoms akin to occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411.  Therefore, an initial rating of 50 percent for the Veteran's PTSD is warranted.

In reaching this conclusion, the Board finds particularly persuasive the Veteran's ongoing mood disturbances, problems with anger and irritability, and social isolation, as discussed above.  The Board also acknowledges findings of the March 2009 VA examiner that the Veteran's symptoms were "mild" in severity.  The Board notes, however, that words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just as contemplated by the requirements of the law."  38 C.F.R. § 4.6.  Use of terminology such as "moderate" or "mild" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  As such, the Board finds that an initial disability rating of 50 percent for the Veteran's service-connected PTSD is proper.

The Board has also considered but does not find that the Veteran's PTSD has approximated a 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, at any time during the appeal period.  Here, the medical evidence does not reflect deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  The Board has also has considered but does not find that the Veteran's PTSD has caused total social and occupational impairment at any time during the appeal period; thus, it does not approximate a 100 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In its analysis, the Board has considered the GAF scores assigned to the Veteran in the March 2009 VA examination, as well as in records of the Veteran's treatment with his VA treatment providers.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

The DSM-IV identifies scores in the ranges of 51-60 as "moderate symptoms" such as flat affect and circumstantial speech or moderate difficulty in social or occupational functioning.  A GAF of 61-70 is defined as:  "Some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."

The Board notes here that the Veteran has not at any time displayed any suicidal ideation or severe obsessional rituals; nor has he been noted to engage in activities such as shoplifting.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he continues to maintain relationships with his wife of 40 years and their two children, as well as with two couples with whom he and his wife socialize.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular the Veteran's level of occupational and social impairment-leads the Board to conclude that ratings higher than that assigned herein are warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 50 percent rating assigned herein.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the Veteran has never indicated at any time that he retired from work due to PTSD symptomatology; to the contrary, the March 2009 VA examiner noted that the Veteran had been "very valued" in his work as a plumber and had never had any conflicts at work due to PTSD.  In this regard, the Board recognizes that the Veteran may have experienced some difficulty working due to his psychiatric disorder but notes that this is reflected in the disability ratings that have been assigned for the disorder.  As he has not alleged at any time that he is unable to work due to his psychiatric disability, the Board thus concludes that the evidence does not establish that the Veteran cannot work because of his service-connected PTSD.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.

The Board has considered the Veteran's and his representative's contentions with regard to his claim for higher ratings for his service-connected disabilities.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, ratings higher than those assigned herein are not warranted under the relevant criteria.

C.  Extra-Schedular Evaluation

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disorder under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD or right forehead scar, without regard to any other disabilities, has otherwise rendered impractical the application of the regular schedular standards.  To the contrary, the March 2009 VA examiner specifically found that the Veteran had been a "very valued" employee and had retired without ever experiencing conflict at work.  There is further no evidence whatsoever to suggest that the Veteran's right forehead scar caused him any occupational impairment at any time during the appeal period.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected PTSD warrants an initial disability rating of 50 percent, but no higher, for the entirety of the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). The Board further finds that, for the entirety of the appeal period, the Veteran's right forehead scar warrants a disability rating of 10 percent, but no higher.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those assigned, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

The appeal of the issue of entitlement to service connection for asbestosis is dismissed.

Entitlement to a rating of 10 percent for right forehead scar is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial disability rating of 50 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In October 2007, the Veteran underwent VA examination pertaining to his service-connected headaches; at that time, he reported that his headaches were nearly constant but that he was able to function and would only lie down once he had come home.  He reported no vomiting but occasional nausea and dizziness.  The Veteran also underwent audiological and dermatological examinations in November 2007, at which time his hearing was measured via audiogram and his skin disorders were noted to have mostly healed.  At his August 2013 hearing, however, the Veteran made statements concerning his current level of hearing loss, headache severity, and onychomycosis and psoriasis symptomatology.  He stated that his skin often flared up and that his forearms were often covered in a rash, along with fungal infections of his fingernails and toenails.  The Veteran also reported at the hearing that he frequently had prostrating headaches and often had to lie down.  These statements suggest that his hearing loss, headaches, and onychomycosis and psoriasis may have worsened since the October 2007 and November 2007 VA examinations.  Additionally, the Board notes that the Veteran's headaches have been attributed to head trauma and rated under the Diagnostic Code governing traumatic brain injury (TBI).  The VA examination conducted in October 2007, however, was a general neurological examination that did not specifically provide analysis of the Veteran's level of cognitive, emotional, behavioral, or physical impairments.

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that his hearing loss, headaches, and onychomycosis and psoriasis have worsened since his last examinations.  Further, the Veteran has not been provided a thorough examination addressing the full extent of any possible TBI symptomatology.  Thus, in light of the fact that the most recent VA examination was conducted in 2007, over seven years ago, and due to his reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his hearing loss, headaches, and onychomycosis and psoriasis.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

Additionally, while on remand, updated VA treatment records should be obtained from all facilities associated with the VA Central California Health Care System-or any other VA facility at which the Veteran reports having received treatment-for the period from July 7, 2009, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In view of the foregoing, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated treatment records from all facilities associated with the VA Central California Health Care System, or any other VA facility at which the Veteran has received treatment, from July 7, 2009, to the present.

2.  After all outstanding treatment records have been associated with the claims file, the Veteran must be scheduled for VA examination to determine the current severity of his hearing loss, headaches, and onychomycosis and psoriasis.  The claims folder must be made available to the examiner(s) and reviewed in conjunction with each examination.  A complete rationale for all conclusions reached must be included.

Hearing loss-The entire claims file must be made available to, and reviewed by, the designated examiner.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected hearing loss.  In particular, puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  38 C.F.R. § 4.85(a) (2014).  The examiner must provide a full description of all functional deficits caused by any hearing loss.  See Martinak, 21 Vet. App. at 455.  If no such deficits are found, this should be explained.  A complete rationale must be given for all opinions and conclusions expressed

Headaches-The Veteran must be scheduled for a neuropsychiatric examination to determine the nature and severity of any residuals of traumatic brain injury, to include his service-connected headaches.  The examination must be conducted in accordance with the newly revised TBI examination worksheet.  The entire claims file must be made available to, and reviewed by, the designated examiner.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected headaches.  All studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.  

Based on the examination results and a review of the claims folder, the examiner must describe the frequency and duration of the Veteran's headaches due to TBI, as well as any manifestations of those headaches.  The examiner must also indicate whether there is evidence of multi-infarct dementia associated with brain trauma.

The examiner must also determine whether the symptoms associated with the Veteran's headaches are consistent with the symptoms of migraine headaches.  If the examiner determines that his headaches are consistent with migraine headaches, the examiner should note the absence or presence of characteristic prostrating attacks; the frequency and duration of any such attacks; and the extent of any associated economic impact.

The examiner must address all potential facets of TBI, including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; and neurobehavioral, cognitive, communication, consciousness, psychiatric, or mental effects; and any pain-related conditions.  For each of these, the examiner must address whether a disability or impairment in functioning is present, and if so whether it is at least as likely as not that this facet of TBI is causally associated with the Veteran's head injury in service.

The examiner must also assess the Veteran's physical impairments related to his TBI, to include motor and sensory dysfunction, including pain of the extremities and face, visual impairment, hearing loss and tinnitus, loss of sense of smell and taste, seizures, gait, coordination, and balance problems, speech and other communication difficulties, neurogenic bladder, neurogenic bowel, cranial nerve dysfunctions, autonomic nerve dysfunctions, and endocrine dysfunctions.

Upon completing the above examination, the examiner must consider the current severity of each of the Veteran's disabilities found to be related to TBI.  All symptoms related to each problems must be described in detail.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  

Onychomycosis and psoriasis-The examiner must describe in detail all symptoms reasonably attributable to the Veteran's service-connected skin disorders and their current severity.  The examiner must describe the areas of the body affected by the skin condition, to include the percentage of the entire body affected by the service-connected condition and the percentage of exposed areas affected.  The examiner must take into account the Veteran's report of flare-ups and increased symptomatology.

The examiner must also describe any therapy that the Veteran has undergone since 2007, if any, and what medications he currently uses.  It should be specifically noted whether the Veteran has required systemic therapy such as corticosteroids or other immunosuppressive drugs for control of the skin disorder.  If the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, the examiner must note the frequency and duration of such use.  

Updated color photographs should be included with the examination report if deemed necessary or helpful.

3.  After completion of the above, review the expanded record and determine if increased ratings are warranted for the Veteran's hearing loss, headaches, or onychomycosis and psoriasis.  If any benefit sought is not granted in full, the Veteran and his representative must be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


